In The Un ied Shiles District Court
Ey The Middle Dis trict af North = lina
United Shies of America. Crim na. | Acton No
4 iif LB th
| 1:17-(V-1086

 

V,

Brian David Hil Hill

oN ~ 4
Velendan|,

Decl laralion of Brian David Hill in U asilion tb Governmert s
Charging Daaweils #21565 #157 and #153

Cr minal | Defendant nad g 2155 fe Iitioner brio ‘ David Hil) B ian
Hill I) fies this Declaralion " Opp0s ‘ie bo th —

S er ised Release land SRV harain fils
#157 and HSS cay Saget 02%

Del Ar ition

LT Brien Dovid Lill produce this slalemeitand subject tp the
penall es af perl nury thereat : aa a] ;

Lam cures in The “pein Housin Mit SHY ) al

The federal VCS ional 1) Tnshtik uhton fe oe Vi in
I Was stack in the SHU even on il WT9

and hed missed ay Circuit Cal Trial i hel | because a i

Case 1:13-cr-00435-TDS Document 174 Filed 05/03/19 Pane 1 of 4
charge
I am at ristt of possibly a trilure t
because of 0 ay Federal Bebo the ou sg
Dr. Dawn Oroney had decided lo re lease Me ‘fon m
evalydlion in lite March at FCL Bitter so that I “cou hoa
malte it Yo The [eae Fial lin Martinsville Vir HEN
(case no. (13-3138) T wa. tpansbrred + Fon
aol April 4 1 416 Wil 1? and have remaned there
under imum Securtty t pS condthons at m dilainness
L missed my Circyit Cutt # ee ay i & appoiiled
lawyers failed To file a Weil or vequest with The U.S.
Marshals at Roanoke. for 7 1 Transport me a mn
Trial in Martinsville lawyer never told
sheds April tial d dit, te i Was my fami! ye

inform ume of m Trial dale Kole t

friend Eric Cluck from Wiliansbur, Kansas who fh

PACER.GOV accouat and nay ak’ be able hee

Magni Coat rests, Le le Scatt Albrecht ded

witorm me ot my trial da +P bal also missed

thal because 1 was al FC Pihee r NC because

if the rea evaluation heal by the Hon US.
Maoislrate Jud ye fr Robert meiT Bolg of. Ramol\e, VAT missed
my Stale Graut Couit trial tice hecauce of bein

| ‘ad Up Wn Federal CUS. ody. 7

Z

Case 1:13-cr-00435-TDS Documen t174 Filed 05/03/19 Pane 2? of 4
The reason | was locted in the First lice for the
SRV Vi nt was over ny Stale. Court ae e, A
Misdameanor (+ case no. CUS-31 3 71.38) ven thy 4
ae “A lot ar evidence in Ly town and yet Twice I
coulda‘ T ftps? Tor tral, wy! <a Wo = That

1 WAS Dh nt inngcent of a law rom
Hie 5 ( Nig Creu C Comite Coniening

what —- lanyer colt Abrecht had sad I am the

vich mM of carbon monoxide exposure In 2018 —

A vic ion of a Man na hadie. ol have been
ps

- Pt ember ston or fs cong crap, raz
ave been Meg C0 gai a e Ure
Court trial we Times iow, a7 g — I have bean

oa Y ae this char. ge in Marhnsville 2, EVEN yo +

oad ch at bema aly legall
otal charié The US. Mtbyma neake  Aonce

Is SAY Volali Oi Cra and mille. a Ap er” Vised
helease, thal jushce 4, me and Fob t have
tiled Mi cavits carbon tngnoxide datose p Vy J avd
ra fag les re oa il Dec Leda: foe tram

ne cess

I

al Cour record. and a Americans with Disabilfic
DA) accomadilio ten with e. 7.

car Cah Circuit ont lly = po ame as

3

Case 1:13-cr-00435-TDS Documen t174 Filed 05/02/19 Pane 2 of 4
L wait to 40 to trial ia the Cireyit
shoul have -been iat ed i) ey FI

Tf - Tq fale To then itis the
aul, the US, Mot thal? feu ny lamers

 

cult
IT Kew the led ld sland | My wa in
To Ses SO | Epa and evcice 4 any si ep /
eV nla Cra

ye be me die Vege v’ iat Q Ack al ee

r and Tiled i Se Mélions wilh

ee in J
th fen be lasses Min bad - P recomed
Releast te Veted He e dismiss my Wer ised

T declare under penalty “fey +y That the + FH a 4 is

 

true and Correct. ae on May 1
evan fll
Drain the Swamp Brian David Hel
() FEZ IIF7-05 7
/) ON or aAened Correctiono, Tnehitatin
PO. Box “1.000

elérs burg VA Z3,
Stans blog: Jy ushce lor isGe wordpréss, sine -

OO Case 1:13-cr-00425-TDS Documen t174 Filed 05/02/19 Panedofa4a
